CAYTON, Chief Judge.
Appeal by an owner of property from a judgment awarding a commission in favor of brokers who claimed to have produced a prospective purchaser of the property on terms prescribed by the owner.
Plaintiff brokers did not prove that their purchaser was financially able to complete the contract and this defect in the proof was suitably challenged in the trial court at the close of plaintiffs’ case and again upon the whole evidence. The trial judge refused to rule that such proof was necessary and entered judgment for plaintiffs.
The ruling was incorrect. Nothing in this field of law is better settled than that a broker to be entitled to a commission must produce a purchaser who is ready, able and willing to buy on the terms authorized by the principal.1
The fact that the purchaser signed a contract is some evidence that he was willing to proceed with the deal. But it is no evidence that he was financially “ready” or “able” to do so. Without such evidence there can be no valid judgment for a commission.
Reversed with instructions to award a new trial.

 Heurich v. Sullivan, 52 App.D.C. 95, 281 F. 599; Dreyfuss v. Boling, D.C.Mun.App., 60 A.2d 230; Tweed v. Buckner, D.C.Mun.App., 39 A.2d 203.